DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continuity
The instant application is a continuation (CON) of previously filed application 15/373663, now US Patent US 10340983, filed 9 Dec 16.
Information Disclosure Statement
The Applicant has submitted an information disclosure statement (IDS), which is 12 pages long and includes 76 US patent documents, 29 US pre-grant publications, 8 foreign patent documents, and 7 non-patent literature documents.  While the submitted IDS has been placed in the application file with the list of references marked as considered (and the compilation of those listed references have at least been key-word searched and/or classification searched for relevant prior art), for future reference, the Examiner requests Applicant only submit IDSs with a reasonable number of references that are known to be pertinent for the determination of patentability as defined by 37 C.F.R. § 1.56, along with the concise explanations as to relevance and citations explaining the locations of relevant passages or figures.  According to MPEP Section 2004 “Aids to Compliance With Duty of Disclosure [R-08.2012]”, “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance.”  Additionally, per MPEP Section 609.04(a)(III): “applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim 19’s limitations “means for receiving a plurality of electromagnetic waves” and “means for generating UAV traffic pattern data” have each been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “means” coupled with functional language “for receiving…” and “for generating…”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f), Claim 19, and Claim 20 (as it is dependent upon Claim 19) have each been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the two 35 U.S.C. 112(f) limitations:
(a) “means for receiving a plurality of electromagnetic waves” (“the transceiver 210 can also operate to receive electromagnetic waves that convey other data from the single wire transmission medium via the coupler 220 and to generate communications signals 110 or 112, via communications interface 205 that includes the other data”, Paragraph 65, “The transceiver 210 can also receive signals from the coupler 220 and down-convert the electromagnetic waves operating at a carrier frequency to signals at their original frequency”, Paragraph 149).  As such, Examiner is interpreting this element to be the guided wave transceiver 210, or the like.
(b) “means for generating UAV traffic pattern data” (“The surveying system 1910 can generate UAV traffic pattern data based on UAV data received from a plurality of remote sites 1920”, Paragraph 221, “UAV traffic pattern data is generated based on the first UAV data. In various ).  As such, Examiner is interpreting this element to be the surveying system 1910, or the like.  Also note the associated 35 USC 112(b) rejection below.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 of U.S. Patent No. 10,340,983, herein the “parent case”.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 is essentially the combination of Claims 1 and 2 of the parent case, with the only difference being that the parent case additionally requires the collection of first environmental data and then generating weather pattern data based on the first environmental data.  But there are no limitations in Claim 1 that are not already present in the combination of Claims 1 and 2 of the parent case, and thus Claim 1 is unpatentable over these two claims of the parent case.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 of the parent case.  Although the claims at issue are not identical, they 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1 and 3, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 3 pertaining to the different types of data that may be in the first environmental data is already described in Claim 3 of the parent case.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1 and 4, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation found in Claim 4 pertaining to generating weather pattern data based on the first environmental data is already described in Claim 1 of the parent case, and the additional limitation found in Claim 4 pertaining to the weather pattern data including the identification of a storm is already described in Claim 4 of the parent case.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1, 4, and 5, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 5 pertaining to identifying an affected region associated with the storm is already described in Claim 5 of the parent case.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1, 4, and 6, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 6 pertaining to receiving second environmental data over a second time interval and identifying a direction of travel of the storm based on both the first and second environmental data is already described in Claim 6 of the parent case.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1 and 4 and further in view of the combination of Claims 1 and 7, each of the parent case.  Although the claims at issue are not identical, 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1 and 4 and further in view of the combination of Claims 1, 7, and 8, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 8 pertaining to identifying a subset of the plurality of remote sites located within the endangered region, generating a third plurality of the electromagnetic waves that includes a storm warning notification, and transmitting the third plurality of the electromagnetic waves to the subset of the plurality of remote sites via the guided wave transceiver, are already described in Claim 8 of the parent case.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1 and 4 and further in view of the combination of Claims 1 and 9, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 9 pertaining to generating a notification for display by at least one user interface that includes the weather pattern data is already described in Claim 9 of the parent case.
Claim 10 is rejected on the ground of nonstatutory double patenting as being obvious over the combination of Claims 1 and 2 of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 10 pertaining to the power line specifically being a medium voltage power line is merely a matter of obvious design choice, as there are a finite number of different voltage ranges that are generally accepted in the art for different classifications of power lines, and “medium voltage” is merely one of them that would be obvious to try when attempting to optimize the system.  As such, this limitation is considered obvious in view of the the combination of Claims 1 and 2 of the parent case since the only difference is specifying a “medium voltage” for the power line.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1 and 11, each of the parent 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1 and 12, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 12 pertaining to generating UAV traffic control data based on the UAV traffic pattern data, transmitting the UAV traffic control data to the plurality of remote sites, the plurality of remote sites includes a plurality of UAV traffic beacons, and wherein one of the plurality of UAV traffic beacons transmits a traffic control signal to a first UAV in proximity to a corresponding one of the plurality of remote sites, are each already described in Claim 12 of the parent case.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1, 12, and 13, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 13 pertaining to the traffic control signal including navigation data, and the first UAV executing the navigation data to change from a first flight velocity to a second flight velocity in response to receiving the traffic control signal, are each already described in Claim 13 of the parent case.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1 and 2 in view of the combination of Claims 1, 12, and 14, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 14 pertaining to the traffic control signal being a short range broadcast signal, the traffic control signal being received by the first UAV and being further received by a second UAV, the first UAV executing a first flight maneuver based on the traffic control 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 15 and 16 of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15 is essentially the combination of Claims 15 and 16 of the parent case, with the only difference being that Claim 15 of the parent case additionally requires the receiving of the plurality of electromagnetic waves to be specifically by a surveying system that includes a processor, the collection of environmental data, and the generation of weather pattern data based on the environmental data.  But there are no limitations in Claim 15 that are not already present in the combination of Claims 15 and 16 of the parent case, and thus Claim 15 is unpatentable over these two claims of the parent case.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 15 and 16 in view of the combination of Claims 1, 12, and 14, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 16 pertaining to generating UAV traffic control data based on the UAV traffic pattern data, transmitting the UAV traffic control data to the plurality of remote sites, the plurality of remote sites including a plurality of UAV traffic beacons, and one of the plurality of UAV traffic beacons transmits a traffic control signal to a first UAV and a second UAV in proximity to a corresponding one of the plurality of remote sites, are each already found in the combination of Claims 12 and 14 of the parent case.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 15 and 16 in view of the combination of Claims 1, 12, and 14, further in view of the combination of Claims 1, 12, and 13, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 17 pertaining to the traffic control signal including navigation data, and the first UAV executing the navigation data to change from a first flight velocity to a second flight velocity in response to receiving the traffic control signal, are each already found in Claim 13 of the parent case.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 20 and 21 of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 is essentially the combination of Claims 20 and 21 of the parent case, with the only difference being that Claim 20 of the parent case additionally requires the collection of environmental data and the generation of weather pattern data based on the environmental data.  But there are no limitations in Claim 19 that are not already present in the combination of Claims 20 and 21 of the parent case, and thus Claim 19 is unpatentable over these two claims of the parent case.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 20 and 21 in view of the combination of Claims 1 and 11, each of the parent case.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations found in Claim 20 pertaining to the plurality of UAV sensors including a plurality of UAV signal receivers at the plurality of remote sites, the UAV data including a plurality of UAV signals collected by the plurality of UAV signal receivers, and the UAV traffic pattern data including identifying a location distribution of UAVs across the plurality of remote sites based on the plurality of UAV signals, are each already found in Claim 11 of the parent case.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the sensor data necessary to infer various conclusions relating to either or both the environment and/or UAVs.  Even if some or all of the data utilized for this inferring (i.e. processing) comes from different computers, or if the inferring (i.e. processing) is party or fully accomplished via one or more different computers than the one or more computers that store the necessary data, then these limitations still involve no more than two or more generic computers in communication with each other.  However, mere data communication steps that can be performed 
The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims only require generically described computing structures (i.e. processing system, transceiver, and memory per Claims 1-14 or the means for receiving and the means for generating per Claims 19-20) that execute old and well known functions, and Office takes Official Notice to the fact that these are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.  Furthermore, the inclusion of specific structures that are external to the claimed system (such as UAVs that have UAV sensors, remote sites that UAVs, other possibly non-UAV sensors, UAV signal receivers, and/or UAV traffic beacons may be positioned, the at least one utility pole where at least one UAV sensor is mounted, the power line of the at least one utility pole, the at least one user interface that may be an intended target for receiving outputted data, etc.) only describe external elements that generate said data and/or may receive said outputted data, so these elements involved in the data gathering and/or potential receiving of the outputted data are merely describing insignificant pre-solutionary activity (mere data gathering), or describing both insignificant post-solutionary activity and one or more intended uses for the outputted data (merely providing the intended target/-s for specific results of the data analysis to be sent).  Likewise, the claim limitations that specifically describe the type of data and/or how the data is acquired and/or transmitted (i.e. at a physical interface of a transmission medium, by electromagnetic waves guided by the transmission medium and propagating without requiring an electrical return path, associated with specific time intervals, for identifying a storm and possibly affected/endangered regions and/or direction of travel of the storm, the power line being a medium 
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment or field of use.  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-14 and 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.  Note that the method Claims 15-18 are not rejected under this statute.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Firstly, Claims 1-2, 9, 12, and 14 (and Claims 3-8, 10-11, and 13 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  These claims introduce new structural elements within the claims without definitively claiming said elements as being part of the claimed system.  Independent Claim 1 is a system claim but only definitively claims three elements: (1) a processing system, (2) a guided wave transceiver, and (3) a memory that stores instructions that are executed by the processing system.  However, the other structural elements mentioned within independent Claim 1, namely (4) a physical interface of a transmission medium, and (5) a plurality of UAV within the system.  As such, it is indefinite as to whether these elements (4) and (5) are actually meant to be external to the claimed system and merely in communication with the claimed system.  Claim 2, which is dependent upon independent Claim 1, is drawn to limitations discussing element (4) and a new element (6) (a plurality of [presumably non-UAV] sensors that generate environmental data, also at the same plurality of remote sites as element (5)), but again, these elements are not definitively claimed elements within the system.  As such, it is also indefinite as to whether element (6) is actually meant to be external to the claimed system and merely in communication with the claimed system.  Claims 3-5 and 7, which are directly or indirectly dependent upon dependent Claim 2, are drawn to limitations only discussing element (6), but again, this element is not a definitively claimed element within the system.  Claim 6, which is dependent on dependent Claim 4, is also drawn to limitations discussing element (4) and possibly element (6) (presuming the second environmental data is also generated by the plurality of [presumably non-UAV] sensors), but again, these elements are not definitively claimed elements within the system.  Claim 8, which is dependent on dependent Claim 4, is also drawn to limitations discussing element (4) and possibly element (5) and/or (6) (as this claim only states that the transmission goes to the subset of the plurality of remote sites but does not specify whether it goes to one or more of the plurality of UAV sensors at the subset of remote sites, one or more of the [presumably non-UAV] sensors at the subset of remote sites, and/or some other unknown element at the subset of remote sites such as the UAV traffic beacons mentioned in Claim 12), but again, these elements are not definitively claimed elements within the system.  Claim 9, which is dependent on dependent Claim 4, is drawn only to a new element (7) (at least one user interface), but again, this element is not a definitively claimed element within the system.  As such, it is indefinite as to whether element (7) is actually meant to be external to the claimed system and merely in communication with the claimed system.  Claim 10, which is dependent on independent Claim 1, is also drawn only to limitations discussing part of element (4) (the power line), but again, this element is not a definitively claimed element within the system.  Claim 11, which is dependent upon independent Claim 1, is also drawn only to limitations discussing element (5), but again, this element is not a definitively claimed element within the system.  Claim 12, which is dependent upon independent Claim 1, is also drawn to limitations within the system.  As such, it is also indefinite as to whether elements (8) and (9) are actually meant to be external to the claimed system and merely in communication with the claimed system.  Claim 13, which is dependent upon dependent Claim 12, is also drawn only to limitations discussing element (9) (the first UAV), but again, this element is not a definitively claimed element within the system.  Claim 14, which is dependent upon dependent Claim 12, is also drawn to limitations discussing element (9) (the first UAV) and a new element (10) (a second UAV), but again, these elements are not definitively claimed elements within the system.  As such, it is indefinite as to whether element (10) is actually meant to be external to the claimed system and merely in communication with the claimed system.  Finally, if elements (4) and (5) of independent Claim 1, element (6) of dependent Claim 2, element (7) of Claim 9, elements (8) and (9) of Claim 12, and element (10) of Claim 14, are not definitively part of the claimed system, then Claims 3-5, 7-8, 10-11, and 13 are further indefinite because it is unclear as to whether or not they are actually further limiting the system of the claim/-s that they are dependent upon or if they are merely putting limitations on structures external to the claimed system (and if the latter is the case, then one or more of Claims 3-5, 7-8, 10-11, and 13 may be improper dependent claims under 35 USC 112(d)).  Appropriate corrections are required.
Secondly, and similarly to what was described above, independent Claim 19 (and Claim 20 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Independent Claim 19 is a system claim but only definitively claims two elements: (1) means for receiving a plurality of electromagnetic waves, which has been interpreted under 35 USC 112(f) to be a guided wave transceiver 210, and (2) means for generating UAV traffic pattern data, which has been interpreted under 35 USC 112(f) to be the surveying system itself (surveying system 1910).  However, the other structural elements mentioned within independent Claim 19, namely (3) a transmission medium, and (4) a plurality of UAV sensors at a plurality of remote sites to include at least one utility pole that includes a power line, are not definitively claimed elements within the system.  As such, it is indefinite as to whether these elements (3) and (4) are actually meant to be external to the claimed system and merely in communication with the claimed system.  Furthermore, Claim 20, which is dependent upon independent 
Thirdly, Claims 8, 12, and 16 (and Claims 13-14 and 17-18 due to dependency) are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Firstly, Claim 12 utilizes the limitation “transmits a traffic control signal to a first UAV in proximity to a corresponding one of the plurality of remote sites” and Claim 16 utilizes the limitation “transmits a traffic control signal to a first UAV and a second UAV in proximity to a corresponding one of the plurality of remote sites”; however, each of these phrases utilize the term “in proximity to”.  This particular phrase is indefinite and subjective, as what may be considered proximate to one may not be considered proximate to another.  For example, one may say the moon is proximate the earth and we’re talking millions of miles, but my car may be proximate my house if it’s on my driveway and we’re talking feet.  As such, “in proximity to” merely describes an open-ended range that does not definitively describe the meets and bounds of the claimed invention.  Secondly, each of Claims 8, 12, and 16 include limitations drawn to transmitting either electromagnetic waves (per Claim 8) or UAV traffic control data (per Claims 12 and 16) to either a subset of the plurality of remote sites (per Claim 8) or to the plurality of remote sites (per Claims 12 and 16); however, we know from other claim limitations that these remote sites comprise both a plurality of [presumably non-UAV] sensors and a plurality of UAV sensors, not to mention that Claims 12-14 and 16-18 also bring in UAV traffic beacons at these remote sites.  As such, it is unknown as to which exact structure/-s the electromagnetic waves (per Claim 8) or UAV traffic control data (per Claims 12 and 16) are being sent to at these remote sites (is it the UAV sensors, and/or the [presumably non-UAV] sensors, and/or the UAV traffic beacons?), thus rendering these claims further indefinite.  Appropriate corrections are required.
Fourthly, independent Claim 19’s limitation “means for generating UAV traffic pattern data based on the UAV data” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Potential Allowable Subject Matter
While all claims are rejected under at least Double Patenting within this instant Office Action, Claim 15 is not rejected under any other statute.  Claims 1-14 and 19-20 are additionally rejected under 35 USC 101.  And Claims 1-14 and 16-20 are additionally rejected under 35 USC 112(b) (and some may be additionally rejected under 35 USC 112(d)).  As such, none of the pending claims are in condition for allowance.  However, there are no prior art rejections being made under 35 USC 102 or 35 USC 103 at this time.  The prior art of record of the parent case is being considered the most relevant prior art for the instant application, but the limitations of the independent claims are not clearly disclosed, taught, suggested, or rendered obvious by this prior art.  Taking the method of independent Claim 15 as an exemplary claim, the current prior art of record fails to anticipate or render unpatentable the combination of (a) “receiving a plurality of electromagnetic waves, via a guided wave transceiver, that is guided by a transmission medium and propagates without utilizing an electrical return path”, (b) “wherein the plurality of electromagnetic waves includes Unmanned Aerial Vehicle (UAV) data collected via a plurality of UAV sensors at a plurality of remote sites”, (c) “wherein at least one of the plurality of UAV sensors is mounted on at least one utility pole”, (d) “wherein the plurality of electromagnetic waves is guided along a power line of the at least one utility pole”, and (e) “generating UAV traffic pattern data based on the UAV data”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663